DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-4, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zoller (US 3845766 A).
	As to independent claims 1 and 19, Zoller teaches a menstrual cup 1  for collecting menstrual fluid in the vaginal canal (cup device for collecting menstrual fluids Fig.1-2; Col.1,ll.5-6), comprising:

    PNG
    media_image1.png
    322
    328
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    206
    212
    media_image2.png
    Greyscale
 	a resilient body 1 (cup-shaped body 1 Fig.1-2;Col.3,ll.10-11) further comprising upstanding and tapering sidewalls (membrane wall Fig.1-2;Col.10,ll.59-61) between an open top (rim 51 and opening therein Fig.1-2;Col.10,ll.58-61) and a closed bottom (Fig.1-2;Col.10,ll.62) and defining an internal cavity 59 (collection space 59 Fig.1-2;Col.10,ll.59-61) for holding the menstrual fluid (Abstract); the resilient body 1 biased to an open cup-like configuration (Fig.1-2;Col.1,ll.5-6);
 	a rim disposed along an edge of the open top (rim as top opening edge of body 1 Fig.1-2;Col.3,ll.28);
 	a plurality of spaced-apart protrusions, or protruding regions, 9 disposed on an inner wall surface of the upstanding sidewalls (protrusions as ribs 9 extending inward from inner surface of upstanding sidewalls of body 1 Fig.1-2; Col.4,ll.5-7); and
 	a plurality of spaced-apart indentations or indented regions (as indentations between ribs 9 Fig.1-2; Col.4,ll.5-7)  		formed in or on the inner wall surface of the upstanding sidewalls (of body 1 Fig.1-2),  		each of the protrusions or protruding regions 9 alternating with an indentation or indented regions (where indentations between protrusions/ribs 9 alternating with ribs 9 as provided on either side of ribs/protrusions 9 extending from inner surface of upstanding sidewalls of body 1 Fig.1-2; Col.4,ll.5-7); and 	(as per claim 19) spaced-apart longitudinal ribs 9 on an outer wall surface of the upstanding sidewalls (of body 1 Fig.1,2 Col.3,ll.), each rib on the outer wall surface radially aligned with an indented region on the inner wall surface (where ribs 9 can be arranged externally and internally of the cup 1 and thus necessarily including aligned therebetween Col.4,ll.5-7); 
 	such that application of a force at a point of contact on an outer wall surface deforms the indentations and the upstanding sidewalls for releasing the menstrual cup from within the vaginal canal (wall of cup 1 comprising protrusions 9 and indentations made of impervious, soft, elastomeric material Fig.1-2; Col.3,ll.11-12 ) with high degree of foldability to adapt to the size and shape of different vaginal canals Col.3,ll.32-35;).

 	As to claims 2-3 and 13, Zoller teaches wherein opposing edges defining each one of the indentations are parallel along a first segment of each indentation (where indentations between protrusions 9 are parallel adjacent the top rim of cup 1 Fig.1)  and converge along a second segment of each indentation proximate to the closed bottom (Fig.2).
 	As to claim 4, Zoller teaches wherein each indentation defines a rectangular cross-sectional shape (Fig.1-2).
 	As to claim 8, Zoller teaches wherein the rim extends radially inwardly toward the internal cavity and radially outwardly beyond the sidewalls (where rim can be provided as ribs 5/6 can extend from opposing sides of the rim, thus forming the rim, thus extending radially inward toward the internal cavity and outward from the sidewalls (Col.3,ll.25-27).

 	As to claim 9, Zoller teaches wherein a contour of the protrusions and indentations is wavelike (where any of ribs providing protrusions and indentations can be wave shaped providing various advantages such as grip of using the menstrual cup Col.3,ll.37-58; Col.4,ll.15-22).

 	As to claim 10, Zoller teaches wherein the device further comprises a spaced apart longitudinal ribs on the outer wall surface (where ribs 9 can be arranged externally of the cup 1 Col.4,ll.5-7), wherein the ribs define a rectangular cross-sectional shape (Fig.1-2).
	As to claim 11, Zoller teaches wherein the spaced-apart longitudinal ribs 9 are equally spaced along the outer sidewall and converge at the closed bottom (of cup 1 Fig.1,2).

	As to claim 12, Zoller teaches wherein each one of the longitudinal ribs is disposed on the outer wall surface and aligned radially outwardly from one of the indentations disposed on the inner wall surface (where ribs 9 can be arranged externally and internally of the cup 1 and thus necessarily including aligned therebetween with indentations between protrusions ribs 9 Col.4,ll.5-7).

	As to claims 14-15, Zoller teaches wherein a bottom region of each rib defines a textured grip region and the point of contact is within the textured grip region (where any of ribs providing protrusions and indentations including outer surface can be wave shaped providing various advantages such as a grip of using the menstrual cup Col.3,ll.37-58; Col.4,ll.15-22).

	As to claim 18, Zoller teaches wherein the protrusions disposed on the inner wall surface comprise first protrusions, and the indentations formed on the inner wall surface comprise first indentations (as presented above for claims 2-3, 13, and 19), wherein second protrusions are disposed on and second indentations are formed in an inwardly facing surface of the rim (where rim can be provided as ribs 5/6 can extend from opposing sides of the rim, thus forming at least part of the rim, thus necessarily extending radially inward toward the internal cavity (Col.3,ll.25-27).

 	As to claim 20, Zoller teaches wherein a contour of the protruding regions and indented regions is wavelike (where any of ribs providing protrusions and indentations including outer or inner surface can be wave shaped providing various advantages such as a grip of using the menstrual cup Col.3,ll.37-58; Col.4,ll.15-22).
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 5-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zoller.

	As to claims 5-7 and 16-17, Zoller does not specifically teach wherein:  		(as per claim 5) the internal cavity defines a volume of between 15 mL and 35 mL; 		(as per claim 6) a thickness of the upstanding sidewalls is between 2 mm and 5 mm;  		(as per claim 7) each protrusion is between 2 mm and 4 mm wide and each indentation is between 4 mm and 10 mm wide; 	 	(as per claim 16) a width of each rib is between 2 mm and 4mm; and 		(as per claim 17) the point of contact is located within a region between about 0.25 inches and one inch from the closed bottom.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zoller to provide the recited dimensions, and one of skill would have been motivated to do so, where Zoller teaches the same type of device for the same uses in the same field of endeavor requiring the same dimensions, in order to provide suitable dimensions of the vaginal cup for proper use, and since such dimensions are known in the art and finding optimum dimensions depending on its intended use is within the skill of those skilled in the art, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 214404(IV)(A).

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781